Exhibit 10.1

 

EXECUTION

 

AMENDMENT NO. 2 TO

MASTER REPURCHASE AGREEMENT

 

Amendment No. 2 to Master Repurchase Agreement (this “Amendment”) dated as of
October 21, 2015, between UBS Real Estate Securities Inc. (the “Buyer”), ACRC
Lender U LLC and ACRC Lender U TRS LLC (the “Sellers”), ACRC Lender U MEZZ LLC
(the “Mezzanine Subsidiary”), and ARES Commercial Real Estate Corporation (the
“Guarantor”, and together with the Sellers and the Mezzanine Subsidiary,
collectively, the “Seller Parties”).

 

RECITALS

 

The Buyer and Seller Parties are parties to that certain Master Repurchase
Agreement, dated as of April 9, 2014 (as amended by Amendment No. 1, dated as of
April 28, 2014, the “Existing Repurchase Agreement”, as subsequently amended by
this Amendment, and as may be further amended from time to time, the “Repurchase
Agreement”), and that certain Pricing Letter, dated as of April 9, 2014 (as
amended by Amendment No. 1, dated as of December 1, 2014, and as may be further
amended from time to time, the “Pricing Letter”).  Capitalized terms used but
not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement and the Pricing Letter, as applicable.

 

The Buyer and Seller Parties have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, Buyer has required the Guarantor to ratify and affirm the Program
Guaranty on the date hereof.

 

Accordingly, the Buyer and Seller Parties hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                                                 No Commitment. 
Notwithstanding anything set forth in the Repurchase Agreement or Pricing
Letter, the Repurchase Agreement shall not constitute a commitment by the Buyer
to enter into Transactions with the Seller Parties; provided that with respect
to Future Funding Obligations, so long as (a) no Credit Event has occurred and
is continuing with respect to such Purchased Asset on the date of the requested
Purchase Price Increase, (b) Seller Parties have delivered a copy of the current
rent roll with respect to such Purchased Asset, (c) the related Purchased Asset
is an Eligible Asset on the date of the requested Purchase Price Increase and
(d) all other conditions precedent set forth in Section 3(b) shall have been
satisfied or waived on or prior to the date of the requested Purchase Price
Increase, then Buyer shall fund such related Purchase Price Increase; provided
that due diligence to be performed by Buyer pursuant to Section 3(b)(i) shall be
solely from the later of (i) the Purchase Date or (ii) the most recent Purchase
Price Increase Date with respect to such Purchased Asset.  Buyer may, but shall
have no obligation, to enter into Transactions with Seller Parties up to the
Maximum Aggregate Purchase Price.

 

--------------------------------------------------------------------------------


 

SECTION 2.                                                 Applicability.   
Section 1 of the Existing Repurchase Agreement is hereby amended by deleting the
first paragraph thereof in its entirety and replacing it with the following:

 

From time to time, at the request of any or all Sellers, the parties hereto may
enter into transactions in which (a) (i) any or all Sellers agree to transfer to
Buyer Purchased Assets against the transfer of funds by Buyer to the applicable
Seller and (ii) ACRC agrees to transfer to Buyer Mezzanine Subsidiary Interests
(it being understood that Purchased Assets which consist of Mezzanine Subsidiary
Interests will be valued from time to time based on the applicable Mezzanine
Subsidiary Assets owned by the Mezzanine Subsidiary), and (b) Buyer
simultaneously agrees to transfer to the applicable Seller each of such
Purchased Assets on the applicable Repurchase Date against the transfer of funds
by the applicable Seller.  Each such transaction shall be referred to herein as
a “Transaction” and shall be governed by this Agreement (including any
supplemental terms or conditions contained in any annexes identified herein, as
applicable hereunder), unless otherwise agreed in writing.  For the avoidance of
doubt, upon receipt of the Repurchase Price (or Purchase Price Decrease, as
applicable) in each Transaction, Buyer shall be obligated to return to the
applicable Seller the same Purchased Assets such Seller originally transferred
to Buyer pursuant to such Transaction (or to release the same Mezzanine
Subsidiary Asset, as applicable).  This Agreement is not a commitment by Buyer
to enter into Transactions with Sellers but rather sets forth the procedures to
be used in connection with periodic requests for Buyer to enter into
Transactions with Sellers.  Each Seller hereby acknowledges that Buyer is under
no obligation to agree to enter into, or to enter into, any Transaction pursuant
to this Agreement.  Any commitment to enter into Transactions shall be set forth
in the Pricing Letter, and shall be subject to satisfaction of all terms and
conditions of this Agreement.

 

SECTION 3.                                                 Definitions.  Section
2 of the Existing Repurchase Agreement is hereby amended by:

 

(a)                                 deleting the definitions of “Commitment Fee”
and “Maximum Committed Purchase Price” in their entirety and all references
thereto; and

 

(b)                                 adding the following definition in its
appropriate alphabetical order:

 

“Extension Fee” shall have the meaning set forth in the Pricing Letter.

 

SECTION 4.                                                 Conditions Precedent
to all Transactions.  Section 3(b) of the Existing Repurchase Agreement is
hereby amended by:

 

(a)                                 deleting the first paragraph thereof in its
entirety and replacing it with the following:

 

(b)                                 Conditions Precedent to all Transactions. 
Upon satisfaction of the conditions set forth in this Section 3(b), Buyer may
enter into a Transaction with Sellers.  Buyer’s entering into each Transaction
(including the initial Transaction) is subject to the satisfaction of the
following further conditions precedent, both immediately prior to

 

2

--------------------------------------------------------------------------------


 

entering into such Transaction and also after giving effect thereto to the
intended use thereof:

 

(b)                                 deleting clause (iv) in its entirety and
replacing it with the following:

 

(iv)                              Maximum Aggregate Purchase Price.  After
giving effect to the requested Transaction, the aggregate outstanding Purchase
Price attributable to all Purchased Assets subject to then outstanding
Transactions under this Agreement shall not exceed the Maximum Aggregate
Purchase Price.

 

SECTION 5.                                                 Initiation.  Section
3(c) of the Existing Repurchase Agreement is hereby amended by deleting clause
(iv) in its entirety and replacing it with the following:

 

(iv)                              Upon satisfaction of the applicable conditions
precedent set forth in Sections 3(a) and 3(b) hereof, and subject to due
diligence review and approval of the proposed Purchased Assets or Mezzanine
Subsidiary Assets, as applicable, in accordance with Section 17, Buyer may agree
to enter into such requested Transaction so long as the conditions set forth
herein are satisfied and after giving effect to the requested Transaction the
aggregate outstanding Purchase Price does not exceed the Maximum Aggregate
Purchase Price, in which case Buyer shall fund the Purchase Price in accordance
with this Agreement.  Buyer’s funding the Purchase Price of the Transaction and
the applicable Seller’s acceptance thereof, will constitute the parties
agreement to enter into such Transaction.  Upon remittance of the Purchase Price
to the applicable Seller, such Seller hereby grants, assigns, conveys and
transfers all rights, and a first priority security interest in and to the
Purchased Assets evidenced on the related Asset Schedule.

 

SECTION 6.                                                 Extension of
Termination Date.   Section 3(f) of the Existing Repurchase Agreement is hereby
amended by deleting such section in its entirety and replacing it with the
following:

 

(f)                                   Extension of Termination Date.  Thirty
(30) days prior to any yearly anniversary of the date hereof and provided that
no Default or Event of Default has occurred and is continuing, Sellers may
request in writing that the Termination Date be extended and the Buyer may, in
its sole discretion, extend the Termination Date.  The Sellers shall remit to
Buyer the Extension Fee in connection with the extension of the Termination
Date.

 

SECTION 7.                                                 Collections; Income
Payments.  Section 5(b) of the Existing Repurchase Agreement is hereby amended
by deleting clause (ii) thereof in its entirety and replacing it with the
following:

 

(ii)                                  second, to Buyer in payment of any accrued
and unpaid fees (including, without limitation, any Extension Fee) and expenses
to Buyer’s account set forth in Section 9(a) hereof;

 

3

--------------------------------------------------------------------------------


 

SECTION 8.                                                 Requirement of Law. 
Section 6(d) of the Existing Repurchase Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

 

(d)                                 Within ten (10) Business Days after receipt
of the Requirement of Law Notice, Sellers will be entitled to notify Buyer of
its intention to repay all Obligations hereunder and terminate this Agreement,
and after payment of any Requirement of Law Premium and the outstanding
Repurchase Price and any other Obligations outstanding (i) Buyer will rebate to
Sellers the most recently paid Extension Fee, pro-rated for the portion of the
relevant period after the date Sellers terminated the Agreement, (ii) Sellers
shall pay the Exit Fee, pro-rated based on the period the Agreement was in
effect, and (iii) Sellers shall pay the Price Differential Shortfall, if any,
pro-rated based on the period the Agreement was in effect.

 

SECTION 9.                                                 Payment Default. 
Section 13(a) of the Existing Repurchase Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

 

(a)                                 Payment Default.  A Seller Party shall
default in the payment of  (i)  any payment of Price Differential which has
become due on a Payment Date and such payment is not received within three (3)
Business Days; (ii) any Repurchase Price or Exit Fee which has become due; (iii)
any Asset Manager Fee or Extension Fee which has become due and such payment is
not received within three (3) Business Days; (iv) any Margin Deficit when due
pursuant to Section 6 hereof or (v) make any payment on account of Expenses that
are due on demand or upon presentation of an invoice thereof within thirty (30)
days after demand or presentment thereof; or

 

SECTION 10.                                          Conditions Precedent.  This
Amendment shall become effective on the date hereof, subject to the Buyer having
received (i) this Amendment, executed and delivered by duly authorized officers,
as applicable, of the Buyer, Sellers, Mezzanine Subsidiary, and Guarantor, which
shall be in form and substance satisfactory to the Buyer and (ii) the Extension
Fee.

 

SECTION 11.                                          Ratification of Agreement. 
As amended by this Amendment, the Existing Repurchase Agreement is in all
respects ratified and confirmed and the Existing Repurchase Agreement as so
modified by this Amendment shall be read, taken, and construed as one and the
same instrument.

 

SECTION 12.                                          Representations and
Warranties.  Each Seller Party, jointly and severally, hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Existing Repurchase Agreement and Pricing Letter on its part to
be observed or performed, that no Default or Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 11 of the Repurchase Agreement.  Each Seller Party hereby
represents and warrants that this Amendment has been duly and validly executed
and delivered by it, and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms except as such
enforceability may be limited by (i) the effect of any applicable bankruptcy,
insolvency,

 

4

--------------------------------------------------------------------------------


 

reorganization, moratorium, or similar Requirement of Law affecting creditors’
rights generally and (ii) general principles of equity.

 

SECTION 13.                                          Reaffirmation of Program
Guaranty.  The Guarantor hereby (i) agrees that the liability of the Guarantor
or rights of Buyer under the Program Guaranty shall not be affected as a result
of this Amendment, (ii) ratifies and affirms all of the terms, covenants,
conditions and obligations of the Program Guaranty, and (iii) acknowledges and
agrees that such Program Guaranty is and shall continue to be in full force and
effect.

 

SECTION 14.                                          Limited Effect.  Except as
expressly amended and modified by this Amendment, the Existing Repurchase
Agreement shall continue to be, and shall remain, in full force and effect in
accordance with its terms.  This Amendment embodies the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior oral or written negotiations, agreements and
understandings of the parties with respect to the subject matter hereof.

 

SECTION 15.                                          Counterparts.  This
Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument, and any of the parties
hereto may execute this Amendment by signing any such counterpart.  The parties
agree that this Amendment, any documents to be delivered pursuant to this
Amendment and any notices hereunder may be transmitted between them by email
and/or by facsimile.  Delivery of an executed counterpart of a signature page of
this Agreement in Portable Document Format (PDF) or by facsimile shall be
effective as delivery of a manually executed original counterpart of this
Agreement.  The original documents shall be promptly delivered, if requested.

 

SECTION 16.                                          GOVERNING LAW.  THIS
AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

SECTION 17.                                          Binding Effect.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer, the Seller Parties and the Guarantor have caused
their names to be signed hereto by their respective officers thereunto duly
authorized as of the date first above written.

 

 

 

Buyer:

 

 

 

UBS REAL ESTATE SECURITIES INC., as Buyer

 

 

 

 

 

 

 

By:

/s/ Siho Ham

 

 

Name: Siho Ham

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ David Schell

 

 

Name: David Schell

 

 

Title: Executive Director

 

 

 

 

 

 

 

Sellers:

 

 

 

ACRC LENDER U LLC, as Seller

 

 

 

 

 

 

By:

/s/ John B. Jardine

 

 

Name: John B. Jardine

 

 

Title: Vice President

 

 

 

 

ACRC LENDER U TRS LLC, as Seller

 

 

 

 

 

 

 

By:

/s/ John B. Jardine

 

 

Name: John B. Jardine

 

 

Title: Vice President

 

Signature Page to Amendment No. 2 to Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

 

Mezzanine Subsidiary:

 

 

 

ACRC LENDER U MEZZ LLC, as Mezzanine Subsidiary

 

 

 

 

 

 

 

By:

/s/ John B. Jardine

 

 

Name: John B. Jardine

 

 

Title: Vice President

 

 

 

 

 

 

 

Guarantor:

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION, as Guarantor

 

 

 

 

 

 

 

By:

/s/ John B. Jardine

 

 

Name: John B. Jardine

 

 

Title: Co-Chief Executive Officer

 

Signature Page to Amendment No. 2 to Master Repurchase Agreement

 

--------------------------------------------------------------------------------